Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Mis-numbered Claims
The applicant’s response / amendment filed on 12/27/2021 appropriately corrected all mis-numberings of the claims, as stated in the previous Office action mailed on 10/6/2021. This was accomplished by renumbering claims and cancelling extra instances of claims 10 and 11.

Previous Claim Objections
	The applicant’s response / amendment filed on 12/27/2021 appropriately corrected the claim objections to claims 7 and 29 (claim 29 having been re-numbered as claim 30). The previous objections have been withdrawn.

Previous Claim Rejections - 35 USC § 112(b)
The applicant’s response / amendment filed on 12/27/2021 appropriately corrected all rejections under 35 USC § 112(b). The previous rejections under 35 USC § 112(b) have been withdrawn.  

Response to Applicant’s Arguments regarding 35 U.S.C. 103
	Regarding the 35 U.S.C. 103 rejections, the amendment to the independent claims that incorporate the features of claim 3, and applicant’s arguments regarding the amendments to the independent claims (see pages 7-8 of the applicant’s response of 12/27/2021)
The applicant’s arguments on pages 7-8 of the 12-27-2021 of the response / amendment is included below, with the Examiner’s emphasis added in bold:
Independent claims 1, 15, and 17 have been amended to include the features of claims 3 and 19, specifically "de-identified data further comprises a pseudonym associated with the entity."  
Amended claim 1 recites the following (emphasis added): 

storing the de-identified data related to an entity in the distributed ledger, 
wherein the de-identified data comprises a pseudonym associated with the 
entity; 
performing a re-identification operation on the de-identified data; and 
storing a record of the re-identification operation in the distributed ledger. 

In rejecting claim 3, the Examiner states at pages 7-8 of the current Office Action, included below in full with the Examiner’s bolding, the following: 

LaFever describes the use of pseudonyms as a temporally bounded de-identifiers for the data subject or a value in the data subject (e.g., "John Smith", zip code). LaFever states, "[0193] Dynamic De-Identifiers (DDIDs) [0193] A dynamic de-identifier DDID is a temporally-bounded pseudonym which both refers to and obscures the value of (i) a primary key referencing a Data Subject, action, activity, process and/or trait, (ii) the value of an attribute of that Data Subject, action, activity, process and/or trait (e.g. a ZIP code), and/or (iii) the kind or type of data being associated with the Data Subject, action, activity, process and/or trait (e.g. the fact that some encoded value was a ZIP code) ..") 

LaFever describes Dynamic De-Identifiers (DDIDs) as a temporally-bounded pseudonym to data/data events. The DDIDs are separate from the data/data events. In contrast, claims 1, 15, and 17 recite "wherein the de-identified data comprises a pseudonym associated with the entity." Therefore, the cited art fails to teach all the features of the claims 1, 15, and 17. Claims 1, 15, and 17, as are their respective dependent claims based on their dependence of an allowable claim.

	In the applicant’s remarks, from the 12/27/2021 amendment included above, the applicant has argued (above) that the amendments overcome the rejection because LaFever fails to disclose or teach, “storing the de-identified data related to an entity in the distributed ledger, wherein the de-identified data comprises a pseudonym associated with the entity,” as presently recited in independent claim 1. This emphasized feature was previously recited in claim 3, which has been cancelled.
The applicant’s response of 12-27-2021 included a brief argument that “LaFever describes Dynamic De-Identifiers (DDIDs) as a temporally-bounded pseudonym to data/data events. The DDIDs are separate from the data/data events.”
The Examiner does not find the above argument persuasive.  
	The Examiner previously asserted that the de-identifiers or DDIDs in LaFever are stored in a distributed ledger. The previous rejection stated that LaFever in [0598-599]  and [0604] teaches that the de-identifiers or DDIDs in LaFever teach, “storing the de-identified data related to an entity in the distributed ledger,” as recited in claim 1.

Specifically, the Examiner previously, on page 7 of the Office action mailed on 10/6/2021, argued that the features of “wherein the de-identified data comprises a pseudonym associated with the entity,” as previously recited in claim 3 (now cancelled) and presently recited in claims 1, 15, and 17, are taught by LaFever.  The previous Office action on page 7 stated: 
LaFever in [0638] further discusses the BigPrivacy techniques, and then LaFever in [0639-640] discusses “Data Protection by Design and by Default” which includes “pseudonymizing personal data” at the end of [0640] of LaFever.  LaFever describes the use of pseudonyms as a temporally bounded de-identifiers for the data subject or a value in the data subject (e.g., “John Smith”, zip code). LaFever states, “[0193] Dynamic De-Identifiers (DDIDs) [0193] A dynamic de-identifier DDID is a temporally-bounded pseudonym which both refers to and obscures the value of (i) a primary key referencing a Data Subject, action, activity, process and/or trait, (ii) the value of an attribute of that Data Subject, action, activity, process and/or trait (e.g. a ZIP code), and/or (iii) the kind or type of data being associated with the Data Subject, action, activity, process and/or trait (e.g. the fact that some encoded value was a ZIP code)..”
	
	In addition to the arguments included on page 7 of the Office Action mailed on 10/6/2021 (included above), the Examiner notes that the “Field of the Invention” starting on [0004] of LaFever teaches improved data security to enforce privacy with regards to “Data Subjects” (i.e., each, a person, place, or thing to which data directly or indirectly pertains or relates).  Multiple methods of data protection are mentioned including “ pseudonymity.”
Additionally, the Examiner asserts that the use of pseudonymizing is taught throughout LaFever. For example, LaFever’s “field of invention” states:
FIELD OF THE INVENTION
[0004] This disclosure relates generally to improving data security, privacy, and accuracy, and, in particular, to using technological improvements to enable and enforce privacy-respectful, trusted communications between business entities and “Data Subjects” (i.e., each, a person, place, or thing to which data directly or indirectly pertains or relates), e.g., Data Subjects that may be consumers of the goods and services offered by such business entities. Such improvements provide support for cross-device, geo-person- and/or entity-specific, real-time, private- or public-network privacy-respectful, trusted communications, e.g., targeted advertising-related communications, as well as any actions, activities, processes, and/or traits related thereto. (Note: The words “privacy” and “anonymity” are used interchangeably herein to refer to data protection, privacy, anonymity, pseudonymity, obscurity and/or other actions available to a legal entity, which entity may be a natural person and/or an artificial person, like a business entity or a corporate entity or group of legal entities, in order to seclude, sequester, or redact information about themselves from unauthorized parties, and thereby provide information about themselves selectively.) (emphasis added)

wherein the de-identified data comprises a pseudonym associated with the 
entity,” as presently recited in claims 1, 15, and 17, because LaFever clearly teaches the use of pseudonym or pseudonymity in order to obfuscate or “de-identify” data. (emphasis added)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-13, 15-23, and 27-29  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0332807 to LaFever et al. (hereinafter referred to as “LaFever”) in view of U.S. 2021/0067536 to Mylrea et al (hereinafter referred to as “Mylrea”).
Regarding claim 1, LaFever teaches,
A computer-implementable method for managing re-identification of de-identified data utilizing a distributed ledger, 
LaFever describes a BigPrivacy system that de-identifies data ([0598], lines 2-3) LaFever also describes the use of re-identification keys to restore R-DDIDs. LaFever, [0600] lines 4-5) LaFever in [0619-620] describes, “Enforcing Centralized BigPrivacy Controls in De-Centralized Systems” (emphasis added) (see [0619] line 1) where the decentralized systems of the BigPrivacy controls include a “distributed ledger technologies” (see [0620] lines 4-6).
comprising:
storing the de-identified data related to an entity in the distributed ledger, … 

Additionally, distributed ledger technologies are described as being used to refer to data storage elements that are used with BigPrivacy Technology to store data in distributed sites. ([0620], lines 9-12) (i.e., “storing de-identified data related to an entity in the distributed ledger”). 
The Examiner also interprets the “entity” as corresponding to the data subjects that are described in at least [0609] of LaFever.
… wherein the de-identified data comprises a pseudonym associated with the entity;
LaFever in [0638] further discusses the BigPrivacy techniques, and then LaFever in [0639-640] discusses “Data Protection by Design and by Default” which includes “pseudonymizing personal data” at the end of [0640] of LaFever.  LaFever describes the use of pseudonyms as a temporally bounded de-identifiers for the data subject or a value in the data subject (e.g., “John Smith”, zip code). LaFever states, “[0193] Dynamic De-Identifiers (DDIDs) [0193] A dynamic de-identifier DDID is a temporally-bounded pseudonym which both refers to and obscures the value of (i) a primary key referencing a Data Subject, action, activity, process and/or trait, (ii) the value of an attribute of that Data Subject, action, activity, process and/or trait (e.g. a ZIP code), and/or (iii) the kind or type of data being associated with the Data Subject, action, activity, process and/or trait (e.g. the fact that some encoded value was a ZIP code)..”
Additionally, the Examiner asserts that the use of pseudonymizing is taught throughout LaFever. For example, LaFever’s “field of invention” at [0004] of LaFever teaches the use of pseudonymizing, as evidenced above in the response to applicant’s arguments.
performing a re-identification operation on the de-identified data; and 
LaFever in [0600-601] describes a re-identification of data in the BigPrivacy system being performed using a JITI key (i.e., re-identification key).
storing a record of the re-identification operation in the distributed ledger. 
LaFever in [0505] states, “JITI facilitates compliance with and auditability against established privacy policies by enabling the mathematical, statistical and/or actuarial measurement and monitoring of data use.” Thus, the Examiner asserts that the JITI process used in re-identification also monitors the use of the data that has been re-identified using JITI, for audit purposes, and must inherently store the monitored data. Moreover, LaFever in [0356] which describes figure 1A, describes an access log module that stores information to allow for forensic analysis. LaFever in [0356] states, “An access log module 54 that may include collecting and storing information to enable post-incident forensic analysis in the event of system error and/or misused.”  Thus, LaFever teaches “storing of a record of re-identification operation” using the access log module 54.
LaFever fails to specifically teach,
storing a record of the re-identification operation in the distributed ledger. (emphasis added)
However, Mylrea teaches the above features because Mylrea teaches the use of a distributed ledger that tracks changes to the data in the distributed ledger, where the changes are stored in the ledger itself.  Mylrea [0034] states, “The cryptographic signature may identify the entity that initiated generation of the record. A record may include a timestamp for the record, and may further include a unique identifier for a grid asset associated with the record or the record set 104a-n. Each record in a record set 104a-n may store updated or additional data (or both) compared to the previous record in the record set. In this way, the record set 104a-n may act as an auditable history of its stored data.” (emphasis added)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of LaFever with Mylrea.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Mylrea’s capability to use a distributed ledger that tracks changes to the data in the distributed ledger, where the changes are stored in the ledger itself.

Regarding claim 2, the combination of LaFever and Mylrea teaches,
The method of claim 1, wherein the distributed ledger is a block chain. 
Distributed Ledger Technology” or “DLT” are used herein to refer to a data storage element comprising a consensus of replicated, shared, and/or synchronized digital data, e.g., which may be geographically spread across multiple sites, countries, or institutions. With DLL there is typically no central administrator or centralized data storage. Examples of the use of DLTs include: blockchains, cryptocurrencies, smart contracts, and even decentralized file storage.” (emphasis added) Also, [0621-623] of LaFever further discusses blockchains. 
Mylrea also teaches a distributed ledger that includes a block chain. The Abstract of Mylrea states, “A cybersecurity distributed ledger is provided herein for managing, tracking, auditing, and securing assets in a power infrastructure. The cybersecurity distributed ledger may include a blockchain, and may combine with smart contract or smart negotiation technology, such as in a permissioned proof of authority blockchain.” (emphasis added) Blockchain use in the distributed ledger is also described in at least [0027] of Mylrea.  

Regarding claim 4, the combination of LaFever and Mylrea teaches, 
The method of claim 1, wherein the record of the re-identification operation is associated with the pseudonym.  
LaFever in the last sentence of [0035] describes a system that tracks, logs, and records functions of the system.  LaFever in [0035] states, “embodiments of the present invention may enable a Data Subject or other controlling entity to send to one or more desired third parties only those data attributes (which the system knows relate to the Data Subject by virtue of the tracking/logging/recording functions of the system) that specifically pertain to a specific action, activity, process or trait.” (emphasis added) In [0037] LaFever states, “Indices used to resolve dereferencing may, without limitation, include keys, schema translation tables, anonymous identifiers, pseudonymous identifiers, tokens or other 
Additionally, LaFever in [0356] states, “An access log module 54 that may include collecting and storing information to enable post-incident forensic analysis in the event of system error and/or misused.”  Thus, LaFever teaches “storing of a record of re-identification operation” using the access log module 54, which may include the storing of de-identifying information such as pseudonyms.
Mylrea teaches recording information the above features related to tracking the progress of information, as described above with regards to [0034] of Mylrea.

Regarding claim 5, the combination of LaFever and Mylrea teaches, 
The method of claim 1, further comprising storing a re-identification key associated with the pseudonym in the distributed ledger.  
The Examiner has interpreted this feature as corresponding to a storing of the key in the distribution ledger, where a pseudonym is then used to obfuscate the contents of the ledger, including the key. LaFever describes DDIDs that are stored in distributed ledgers. For example, LaFever in [0019-20] further states, “… Embodiments of the present invention may even be employed in decentralized networks built on blockchain or other distributed ledger technologies that require immutability and auditability of record over time. [0020] As compared to existing systems, wherein electronic data may be readily accessible for use (e.g., collecting, processing, copying, analyzing, combining, modifying or disseminating, etc.), storing and/or erasing with few effective controls over the data, embodiments of the present invention may use temporally unique, dynamically changing de-identifiers (“DDIDs”)—each associated with a subject, e.g., a person, place, or thing (e.g., an event, document, contract, or “smart contract”), to which data directly or indirectly pertains or relates (a “Data Subject”) … “ (emphasis added)
	Moreover, LaFever teaches, “storing a re-identification key associated with the pseudonym in the distributed ledger” because LaFever teaches the DDDI using a pseudonym that obscures a primary key, DDID is a temporally-bounded pseudonym which both refers to and obscures the value of (i) a primary key referencing a Data Subject, action, activity, process and/or trait, (ii) the value of an attribute of that Data Subject, action, activity, process and/or trait (e.g. a ZIP code), and/or (iii) the kind or type of data being associated with the Data Subject, action, activity, process and/or trait (e.g. the fact that some encoded value was a ZIP code). [0194] DDIDs may additionally protect data if there is no discernable, inherent, nor computable relationship between their content and the values (cleartext) to which they refer. Additionally, the association between any given DDID and its cleartext value may not be exposed outside the Circle of Trust (CoT). Unlike static identifiers, an obscured value or key need not have the same associated DDID when used in a different context, for a different purpose, or at a different time.” (emphasis added)

Regarding claim 6, the combination of LaFever and Mylrea teaches, 
The method of claim 5, wherein the re-identification operation uses the re-identification key to re-identify the de-identified data. 
LaFever in [0600] describes the creation of a re-identification key (e.g., JITI key) that is used to restore data. LaFever in [0601] describes the JITI key being used to re-identify the data. Also, LaFever in [0658] states, “For those BAPs with which a Data Subject has a strong relationship of trust, the Data Subject can have, e.g., a “Trusted Advertising” button, enabling the trusted merchant with access to select obscuring key association information to share desired detailed cleartext information with another business entity. In preferred embodiments, information available to and receivable by a trusted business entity, e.g., via a “Trusted Advertising” button, is made available only to that trusted business entity, and is made in accordance with specific instructions received by a BAP from the Data Subject.” (emphasis added) Thus, the re-identification operation is a level of trust that exposes information such as user names or other sensitive information that can be used to identify a user, however, without the re-identification 

Regarding claim 7, the combination of LaFever and Mylrea teaches, 
The method of claim 1, wherein the record of the re-identification operation comprises a purpose for performing the re-identification operation. 
Mylrea teaches storing and updating of records of signed data clusters for the purpose of auditing. The Examiner interprets tracking the updating of signed clusters, which are later re-identified, as recording the purpose (e.g., auditing, tracking of changes) of an earlier signed cluster.  Mylrea at [0133-134] states, “… In this process, the vendor 503 updates the signed data cluster (e.g. creates a new signed data cluster) with all previous signed data clusters as part of it and finally, signs it with a new unique signature (similar process as at 508) in the BCAP 502. [0134] At 512, final steps of grid asset procurement may be performed. The signed data cluster is updated with all the information associated with the physical (or digital) grid asset. The signed data cluster may contain information per NERC CIP 13 requirements. Finally, the grid asset is sent 512b to the utility 501, as well as the signed data clusters 512a. The utility 501, at any given time, can independently verify the information associated with the grid asset and its authenticity all the way to the principle component level through the signed data clusters. The utility 501 may choose to create a new signed data cluster that holds all the previous signed data clusters with other information such as downstream connections, etc. This signed data cluster can be used by NERC for auditing purposes and standard compliance checks.” (emphasis added)) Thus, the Examiner interprets the storing of the information as having a purpose of auditing.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the features of LaFever with the features of Mylrea to track signed data clusters for the purpose of auditing in order to better track / record operations that occur with regard to a distributed ledger so that an auditor can investigate previous operations.

Regarding claim 11, the combination of LaFever and Mylrea teaches, 
The method of claim 1, wherein the step of performing the re-identification operation is initiated by a security administrator, and 
LaFever describes an administrator having access to compartmentalized data of students in order to produce studies.  LaFever also describes a Circle of Trust CoT, which is a circle of users that are allowed access to JITI keys (i.e., re-identification key as described in [0600] of LaFever) that may be used to re-identify the most protected personal data that has been de-identified to protect the personal information, such as user name, mother’s maiden name, social security numbers, ect. (See LaFever in [0193-195]) Thus, LaFever teaches, “the step of performing the re-identification operation is initiated by a” member of the CoT.
Further in [0019] of LaFever the distributed ledger is described as having “auditability.” Moreover, LaFever in [0050] states, “[0053] In another example, an access log module may be provided, wherein the access log module can collect and store information to enable post-incident forensic analysis in the event of a system or privacy server error and/or misuse.” The access log module has the capability of tracking those who access the different portions of the distributed ledger, including the members of the CoT who have access to the JITI keys that are used for re-identification. In [0163] of LaFever, the CoT includes the ability to store trackers to the Data Subject and store a list of queries.
Thus, the Examiner asserts that the access log module is used to track the actions of the re-identification by members of the CoT, who have a higher level of privilege than the normal users. Thus, members of the CoT, with their higher level of privilege, correspond to “security administrator.”
wherein the record of the re-identification operation comprises contact details of the security administrator.
Additionally, LaFever in [0167] states, “A CoT is composed of one or more Trusted Parties, each of which may offer one or more independent data storage facilities, as well as secure means to segment and transmit sensitive data to these data stores.” Thus, the members of the circle of trust are known and 

Regarding claim 12, the combination of LaFever and Mylrea teaches, 
The method of claim 1, further comprising storing a re-identification key associated with the entity in the distributed ledger.
LaFever teaches JITI keys that are referred to as keys that are used to access the de-identified data, as described above.  However, LaFever also describes storing the keys within the Circle of Trust CoT, that is also described above.  For example, LaFever in [0165] states, “Dynamic Anonymity overcomes these shortcomings by employing dynamically changing and re-assignable DDIDs, storing the resulting DDID associations and obscuring keys within Circles of Trust, and providing a unique interaction model enabling participation between and among Data Subjects and Trusted Parties/third-party participants.” (emphasis added) Thus, the obscured keys are stored within the DDIDs, as described above, obscured information is stored within the DDIDs that are stored within the distributed ledger.

Regarding claim 13, the combination of LaFever and Mylrea teaches, 
The method of claim 12, wherein the re-identification operation uses the re-identification key to re-identify the de-identified data.  
LaFever teaches giving access to the obscured / obfuscated (primary) key in order to share cleartext information (i.e., non-obscured information) with trusted individuals (i.e., “Circle of Trust” discussed above in [0194]). For example, LaFever in [0658] states, “For those BAPs with which a Data Subject has a strong relationship of trust, the Data Subject can have, e.g., a “Trusted Advertising” button, enabling the trusted merchant with access to select obscuring key association information to share desired detailed cleartext information with another business entity. In preferred embodiments, information available to and receivable by a trusted business entity, e.g., via a “Trusted Advertising” button, is made available only to that trusted business entity, and is made in accordance with specific instructions received 

Regarding claim 15, the combination of LaFever and Mylrea teaches, 
A computer-implementable method for managing privacy in a cybersecurity system comprising: 
LaFever in [0018-19] describes a security system that works with a distributed ledger that is distributed over different sites on a network.
de-identifying an event stream comprising one or more events associated with an entity; 
LaFever in [0552] describes a process of selectively de-identifying of data fields based on how likely the data field is to be useful for re-identification. For example, in medical records de-identification on rare diseases may be performed, while common diseases (e.g., strep throat) that cannot be used to re-identify a subject may not be de-identified or may be de-identified to a lesser extent.  LaFever in [0552] states, “Anonosization of such a notes field results, as the default (i.e., as an automatic opt-in, which can be modified to opt-out), in the de-identifying transformation of that field into an R-DDID. However, contained with that notes field may also be important medical characteristics about a data subject, of which the disclosure of just a few or potentially just one such characteristic could result in the data subject's being re-identified.”
sending the de-identified event stream to a cloud service for security analysis, … 
LaFever in [0480] describes how an Anonymity Measurement Score (AMS) is used to determine the statistical probabilities of re-identification. Information such as a social security numbers are ranked with a score of Level 1 while the sex of the subject may be ranked at level 10.  The different levels of de-identification are accomplished with either disassociation and/or the use of DDIDs, in order to decrease risk of re-identification. The Examiner interprets this as corresponding to “security analysis.”  In LaFever 
… wherein the de-identified event stream comprises a pseudonym associated with the entity; 
LaFever in [0638] further discusses the BigPrivacy techniques, and then LaFever in [0639-640] discusses “Data Protection by Design and by Default” which includes “pseudonymizing personal data” at the end of [0640] of LaFever.  LaFever describes the use of pseudonyms as a temporally bounded de-identifiers for the data subject or a value in the data subject (e.g., “John Smith”, zip code). LaFever states, “[0193] Dynamic De-Identifiers (DDIDs) [0193] A dynamic de-identifier DDID is a temporally-bounded pseudonym which both refers to and obscures the value of (i) a primary key referencing a Data Subject, action, activity, process and/or trait, (ii) the value of an attribute of that Data Subject, action, activity, process and/or trait (e.g. a ZIP code), and/or (iii) the kind or type of data being associated with the Data Subject, action, activity, process and/or trait (e.g. the fact that some encoded value was a ZIP code)..”
Additionally, the Examiner asserts that the use of pseudonymizing is taught throughout LaFever. For example, LaFever’s “field of invention” at [0004] of LaFever teaches the use of pseudonymizing, as evidenced above in the response to applicant’s arguments.
the cloud service requesting reidentification information from a customer; 
LaFever in [0601] illustrates a cloud based platform that re-identifies data that has been de-identified, where a user provides a reference to a JITI key. 
LaFever in [0601] states, “ [0601] FIG. 1Y-2 illustrates a cloud-based platform and application for offering BigPrivacy to re-identify data that has been de-identified (170), e.g., by the BigPrivacy de-identification phase described above with reference to FIG. 1Y-1. A user, automated process, Internet-connected device, or other entity (e.g., the “user”) may request the re-identification of one or more data elements. The user provides a reference to the data to re-identify, by referring to a unique identifier returned to the user during the de-identification phase, by specifying the data to re-identify explicitly, or by other means. The user also provides a reference to a JITI key containing the mapping between the specified de-identified data and its re-identified counterpart, e.g., by specifying the unique identifier 
upon receiving the reidentification information, using the reidentification information to perform a re-identification operation on at least a portion of the de-identified event stream; and 
[0506] of LaFever also describes the use of JITI keys to convert DDID data(i.e., de-identifiable data) into an intelligible form (i.e., re-identifiable data). LaFever in [0506] states, “Importantly, JITI replaces data elements at the data layer rather than masking data at the presentation layer. By dynamically obscuring data down to the element level at the data layer by replacing data elements with DDIDs and further, by dissociating relationships between data elements, it becomes extremely hard to track, profile, infer, deduce, analyze or otherwise to directly or indirectly understand—or correlate—data without access to JITI key(s) necessary to “transform” DDIDs into an intelligible form. For purposes of this application, “transform” means, without limitation, correct, shorten, compress, encode, replace, render, compute, translate, encrypt, decrypt, substitute, exchange or otherwise perform mathematically functional or cognizable operations upon the DDIDs, whether by mechanical, physical, electronic, quantum or other means.” (emphasis added
LaFever in [0600] states, “The persistent mapping described in Step 5 of FIG. 1Y-1 above may be used at a future time, manually, by an automated key generation service, or by other means, to create a re-identification key (e.g., JITI key) that may restore some or all of the persistent R-DDIDs and either NADEVs or A-DDIDs (or both) in the de-identified data set generated by the system.” (emphasis added) LaFever in [0601] states, “The system then accesses the user-specified de-identified data and JITI key, reverses the de-identification mappings per the data contained in the JITI key, and finally may return the 
storing a record of the re-identification operation ….   
LaFever in [0505] states, “JITI facilitates compliance with and auditability against established privacy policies by enabling the mathematical, statistical and/or actuarial measurement and monitoring of data use.” Thus, the Examiner asserts that the JITI process used in re-identification also monitors the use of the data that has been re-identified using JITI, for audit purposes, and must inherently store the monitored data. Moreover, LaFever in [0356] which describes figure 1A, describes an access log module that stores information to allow for forensic analysis. 
LaFever in [0356] states, “An access log module 54 that may include collecting and storing information to enable post-incident forensic analysis in the event of system error and/or misused.” 
Figure 1A shows that the privacy server 50 and access log module 54 are actually part of the secure databases / privacy server.  [0339] of LaFever states, “Alternatively, applications store only Data Subject-to-DDID association information within the privacy server 50 and use Dynamic Anonymity-defined procedures to obscure, encrypt, and/or segment data stored in external databases 82.” Further, [0393] of LaFever describes the privacy server and associated databases storing information regarding DDIDs, attributes, and other related information. LaFever in [0393] states, “Privacy servers and associated databases may store information pertaining to TDRs, time periods/stamps, DDIDs, attributes, attribute combinations, Data Subjects, related parties, associated profiles and other related information.” (emphasis added) Thus, LaFever teaches “storing of a record of re-identification operation” using the access log module 54.
	LaFever fails to teach the following emphasized features, 
storing a record of the re-identification operation in the distributed ledger. (emphasis added)
However, Mylrea teaches the above features because Mylrea teaches the use of a distributed ledger that tracks changes to the data in the distributed ledger, where the changes are stored in the ledger itself.  Mylrea [0034] states, “The cryptographic signature may identify the entity that initiated generation Each record in a record set 104a-n may store updated or additional data (or both) compared to the previous record in the record set. In this way, the record set 104a-n may act as an auditable history of its stored data.” (emphasis added)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of LaFever with Mylrea.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Mylrea’s capability to use a distributed ledger that tracks changes to the data in the distributed ledger, where the changes are stored in the ledger itself.

Regarding claim 16, the combination of LaFever and Mylrea teaches, 
wherein a trigger to the security analysis, the cybersecurity system further performs a reidentification operation, 
LaFever states, “[0247] .. And when it is possible to pass the time associated with the data to be encoded, the time could be “sanity-checked” against the local system clock: skew within a small window (smaller than the DDID reuse buffer) could be tolerated, whereas larger differences would trigger an error report.”  The Examiner interprets the triggering of the error report to correspond to “trigger to the security analysis.” Also, LaFever in [0490-491] describes a triggering incident being used as the basis to perform a re-identification. “[0490] In the example embodiment reflected in FIG. 1L, data is resident in an emergency response database in a dynamic DDID obfuscated state such that identifying information is not discernable or re-identifiable until such time as necessary association keys (AKs) and/or replacement keys (RKs) are provided when an appropriate triggering incident occurs.” (emphasis added))
wherein a record of the reidentification operation is stored in the cloud using the distributed ledger. 
see rejection of claim 15 above regarding LaFever in [0505], [0356], [0339], and [0393] and Mylrea in [0034].

Regarding claim 17, the combination of LaFever and Mylrea teaches, 
A system comprising:
a processor;  
LaFever in fig. 27 includes processor 2740 linked to a memory 2720 and a communication bus 2770.  LaFever in [1005] states, “Example 197 is a system comprising: a communication interface for sending data over a network; a memory having, stored therein, computer program code and one or more distributed ledgers capable of recording data records.” (emphasis added)
a data bus (LaFever in fig. 27 includes processor 2740 linked to a communication bus 2770 (i.e., “data bus”)) coupled to the processor; and
a non-transitory, computer-readable storage medium (LaFever in fig. 27 includes processor 2740 linked to a memory 2720) embodying computer program code for managing re-identification of de-identified data utilizing a distributed ledger, 
LaFever’s Abstract states, “Systems, computer-readable media, and methods for improving data privacy/anonymity and data value, wherein data related to a data subject can be used and stored, while minimizing re-identification risk by unauthorized parties and enabling data related to the data subject to be disclosed to an authorized party by granting access only to the data relevant to that authorized party's purpose, time period, place and/or other criterion via the obfuscation of specific data values.” (emphasis added) LaFever in [0019-20] further states, “… Embodiments of the present invention may even be employed in decentralized networks built on blockchain or other distributed ledger technologies that require immutability and auditability of record over time. [0020] As compared to existing systems, wherein electronic data may be readily accessible for use (e.g., collecting, processing, copying, analyzing, combining, modifying or disseminating, etc.), storing and/or erasing with few effective controls over the data, embodiments of the present invention may use temporally unique, dynamically changing de-identifiers (“DDIDs”)—each associated with a subject, e.g., a person, place, or thing (e.g., an event, document, contract, or “smart contract”), to which data directly or indirectly pertains or relates (a “Data Subject”) … “ (emphasis added)) the non-transitory, computer-readable storage medium being coupled to the data bus, (LaFever in fig. 27 includes processor 2740 linked to a memory 2720, communication bus 2770) the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
storing the de-identified data related to an entity in the distributed ledger, wherein the de-identified event stream comprises a pseudonym associated with the entity, … 
LaFever in [0598] in lines 2-3 describes a cloud based “BigPrivacy” service that includes 6 Steps (see [0598-599] of LaFever). A user sends raw data (i.e., data that exists before de-identification) to the BigPrivacy cloud platform ([0598] in lines 3-7). In Step 3, a policy is applied that may de-identify the data and the de-identified data may be stored. (i.e., “storing de-identified data”) ([0598], lines 17-19) LaFever in [0604] in lines 8-9 also describes de-identified data being stored. 
Additionally, distributed ledger technologies are described as being used to refer to data storage elements that are used with BigPrivacy Technology to store data in distributed sites. ([0620], lines 9-12) (i.e., “storing de-identified data related to an entity in the distributed ledger”). 
The Examiner also interprets the “entity” as corresponding to the data subjects that are described in at least [0609] of LaFever.
… wherein the de-identified event stream comprises a pseudonym associated with the entity;
LaFever in [0638] further discusses the BigPrivacy techniques, and then LaFever in [0639-640] discusses “Data Protection by Design and by Default” which includes “pseudonymizing personal data” at the end of [0640] of LaFever.  LaFever describes the use of pseudonyms as a temporally bounded de-identifiers for the data subject or a value in the data subject (e.g., “John Smith”, zip code). LaFever states, “[0193] Dynamic De-Identifiers (DDIDs) [0193] A dynamic de-identifier DDID is a temporally-bounded pseudonym which both refers to and obscures the value of (i) a primary key referencing a Data Subject, action, activity, process and/or trait, (ii) the value of an attribute of that Data Subject, action, activity, process and/or trait (e.g. a ZIP code), and/or (iii) the kind or type of data being associated with the Data Subject, action, activity, process and/or trait (e.g. the fact that some encoded value was a ZIP code)..”

performing a re-identification operation on the de-identified data; and 
LaFever in [0600-601] describes a re-identification of data in the BigPrivacy system being performed using a JITI key (i.e., re-identification key).
storing a record of the re-identification operation … 
LaFever in [0505] states, “JITI facilitates compliance with and auditability against established privacy policies by enabling the mathematical, statistical and/or actuarial measurement and monitoring of data use.” Thus, the Examiner asserts that the JITI process used in re-identification also monitors the use of the data that has been re-identified using JITI, for audit purposes, and must inherently store the monitored data. Moreover, LaFever in [0356] which describes figure 1A, describes an access log module that stores information to allow for forensic analysis. LaFever in [0356] states, “An access log module 54 that may include collecting and storing information to enable post-incident forensic analysis in the event of system error and/or misused.”  Thus, LaFever teaches “storing of a record of re-identification operation” using the access log module 54.
	LaFever fails to specifically teach,
storing a record of the re-identification operation in the distributed ledger. (emphasis added)
However, Mylrea teaches the above features because Mylrea teaches the use of a distributed ledger that tracks changes to the data in the distributed ledger, where the changes are stored in the ledger itself.  Mylrea [0034] states, “The cryptographic signature may identify the entity that initiated generation of the record. A record may include a timestamp for the record, and may further include a unique identifier for a grid asset associated with the record or the record set 104a-n. Each record in a record set 104a-n may store updated or additional data (or both) compared to the previous record in the record set. In this way, the record set 104a-n may act as an auditable history of its stored data.” (emphasis added)


Regarding claim 18, the combination of LaFever and Mylrea teaches, 
wherein the distributed ledger is a block chain.
Claim 18 is rejected under 35 U.S.C. 103 for substantially similar reasons as claim 2, because the recitation of claim 18 is the same as claim 2.

Regarding claim 19, the combination of LaFever and Mylrea teaches, 
wherein the de-identified data further comprises a pseudonym associated with the entity.
LaFever in [0638] further discusses the BigPrivacy techniques, and then LaFever in [0639-640] discusses “Data Protection by Design and by Default” which includes “pseudonymizing personal data” at the end of [0640] of LaFever.  LaFever describes the use of pseudonyms as a temporally bounded de-identifiers for the data subject or a value in the data subject (e.g., “John Smith”, zip code). LaFever states, “[0193] Dynamic De-Identifiers (DDIDs) [0193] A dynamic de-identifier DDID is a temporally-bounded pseudonym which both refers to and obscures the value of (i) a primary key referencing a Data Subject, action, activity, process and/or trait, (ii) the value of an attribute of that Data Subject, action, activity, process and/or trait (e.g. a ZIP code), and/or (iii) the kind or type of data being associated with the Data Subject, action, activity, process and/or trait (e.g. the fact that some encoded value was a ZIP code)..”
Additionally, the Examiner asserts that the use of pseudonymizing is taught throughout LaFever. For example, LaFever’s “field of invention” at [0004] of LaFever teaches the use of pseudonymizing, as evidenced above in the response to applicant’s arguments.

Regarding claim 20, the combination of LaFever and Mylrea teaches, 
wherein the record of the re-identification operation is associated with the pseudonym.
Claim 20 is rejected under 35 U.S.C. 103 for substantially similar reasons as claim 4, because the recitation of claim 20 is the same as claim 4.

Regarding claim 21, the combination of LaFever and Mylrea teaches, 
further comprising storing a re-identification key associated with the pseudonym in the distributed ledger.
Claim 21 is rejected under 35 U.S.C. 103 for substantially similar reasons as claim 5, because the recitation of claim 21 is the same as claim 5.

Regarding claim 22, the combination of LaFever and Mylrea teaches,
wherein the re-identification operation uses the re-identification key to re-identify the de-identified data. 
LaFever teaches giving access to the obscured / obfuscated (primary) key in order to share cleartext information (i.e., non-obscured information) with trusted individuals (i.e., “Circle of Trust” discussed above in [0194]). For example, LaFever in [0658] states, “For those BAPs with which a Data Subject has a strong relationship of trust, the Data Subject can have, e.g., a “Trusted Advertising” button, enabling the trusted merchant with access to select obscuring key association information to share desired detailed cleartext information with another business entity. In preferred embodiments, information available to and receivable by a trusted business entity, e.g., via a “Trusted Advertising” button, is made available only to that trusted business entity, and is made in accordance with specific instructions received by a BAP from the Data Subject.” (emphasis added) Thus, the re-identification operation is a level of trust that exposes information such as user names or other sensitive information that can be used to identify a user, however, without the re-identification operation, a non-trusted client may still have access to data and be allowed to perform generalized research without the ability to identify a particular user.

Regarding claim 23, the combination of LaFever and Mylrea teaches, 
wherein the record of the re-identification operation comprises a purpose for performing the re-identification operation.
Claim 23 is rejected under 35 U.S.C. 103 for substantially similar reasons as claim 7, because the recitation of claim 22 is the same as claim 7.

Regarding claim 27, the combination of LaFever and Mylrea teaches, 
wherein the step of performing the re-identification operation is initiated by a security administrator, and
wherein the record of the re-identification operation comprises contact details of the security administrator.
Claim 27 is rejected under 35 U.S.C. 103 for substantially similar reasons as claim 11, because the recitation of claim 26 is the same as claim 11.

Regarding claim 28, the combination of LaFever and Mylrea teaches, 
further comprising storing a re-identification key associated with the entity in the distributed ledger.
Claim 28 is rejected under 35 U.S.C. 103 for substantially similar reasons as claim 12, because the recitation of claim 27 is the same as claim 12.

Regarding claim 29, the combination of LaFever and Mylrea teaches, 
wherein the re-identification operation uses the re-identification key to re-identify the de-identified data.
Claim 29 is rejected under 35 U.S.C. 103 for substantially similar reasons as claim 13, because the recitation of claim 29 is the same as claim 13.


Claims 8-10 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over LaFever in view of Mylrea, in further view of U.S. 2015/0118992 to Wyatt et al. (hereinafter “Wyatt”). 

Regarding claim 8, LaFever and Mylrea fail to teach,
wherein the record of the re-identification operation comprises a description of categories of data subjects of the de-identified data. (emphasis added)
While LaFever teaches a re-identification operation of de-identified data, as discussed above, LaFever and Mylrea fail to teach the above emphasized features of claim 8.
However, Wyatt teaches the above features by describing the tracking of information that is accessed by a user by category. For example, Wyatt in [0076] states, “But it would not be normal for most applications to access a large number of contacts on the electronic device or all of the contacts on the electronic device. Recording the frequency of access to categories of personal data is used to prepare personal data access reports and may be used to develop policies on a per application basis regarding how much personal data may be accessed per application.” (emphasis added) The Examiner also points out that LaFever teaches storing other related data (i.e., categories of Wyatt) in the DDIDs, as evidenced below. LaFever in [0393] states, “Privacy servers and associated databases may store information pertaining to TDRs, time periods/stamps, DDIDs, attributes, attribute combinations, Data Subjects, related parties, associated profiles and other related information.” (emphasis added) Thus, the categories of personal data tracked by Wyatt could be stored in the privacy server of LaFever.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaFever and Mylrea to incorporate the teachings of Wyatt to incorporate the storage of specific category data, taught by Wyatt, in the DDIDs of LaFever that store other related data in order to store specific categories of data. 
would have been motivated to make this modification to use LaFever and Mylrea for tracking, and to specifically track the categories of data subjects in order to perform better audit tracking.    
While Wyatt is not directed to distributed ledgers Wyatt is directed to databases in general and includes the above discussed features of paragraph [0076] which track a user’s access to categories of personal data, which can be used for the auditing performed in LaFever and Mylrea. 

Regarding claim 9, the combination of LaFever, Mylrea, and Wyatt teaches, 
wherein the record of the re-identification operation comprises a description of personal data contained in the de-identified data. (emphasis added)
While LaFever teaches a re-identification operation of de-identified data, as discussed above, LaFever and Mylrea fail to teach the above emphasized features of claim 8.
Wyatt teaches the above features by describing the tracking of information that is accessed by a user, where the information is personal information. For example, Wyatt in [0076] states, “But it would not be normal for most applications to access a large number of contacts on the electronic device or all of the contacts on the electronic device. Recording the frequency of access to categories of personal data is used to prepare personal data access reports and may be used to develop policies on a per application basis regarding how much personal data may be accessed per application.” (emphasis added) The Examiner also points out that LaFever teaches storing other related data (i.e., categories of Wyatt) in the DDIDs, as evidenced below.
LaFever in [0393] states, “Privacy servers and associated databases may store information pertaining to TDRs, time periods/stamps, DDIDs, attributes, attribute combinations, Data Subjects, related parties, associated profiles and other related information.” (emphasis added) Thus, the categories of personal data tracked by Wyatt could be stored in the privacy server of LaFever.

One of ordinary skill in the art would have been motivated to make this modification so that both LaFever and Mylrea could be used to record information related to personal data (i.e., frequency of access to personal data) for better auditing tracking.    
While Wyatt is not directed to distributed ledgers Wyatt is directed to databases in general and includes the above discussed features of paragraph [0076] which track a user’s access to categories of personal data, which can be used for the auditing performed in LaFever and Mylrea. 

Regarding claim 10, the combination of LaFever, Mylrea, and Wyatt teaches, 
wherein the record of the re-identification operation comprises a date and a time of the re-identification operation. (emphasis added)
While LaFever teaches a re-identification operation of de-identified data, as discussed above, LaFever and Mylrea fail to teach the above emphasized features of claim 8.
Wyatt teaches the above features by describing the tracking of personal information over a time frame. Thus, the accesses to the personal information, which are similar to the re-identification” taught by LaFever, are tracked over a time frame.  
For example, Wyatt in [0070] states, “For example, the monitored personal data access report 900 may be generated based on a particular time frame. Each detected access of personal data by an application during the time frame may be recorded and a plurality of the instances of detected access may be aggregated to form the personal data access report 900 for the time frame.” (emphasis added)
LaFever in [0393] states, “Privacy servers and associated databases may store information pertaining to TDRs, time periods/stamps, DDIDs, attributes, attribute combinations, Data Subjects, related parties, associated profiles and other related information.” (emphasis added) Thus, the time frames tracked by Wyatt could be stored in the privacy server of LaFever.

One of ordinary skill in the art would have been motivated to make this modification so that LaFever and Mylrea could track the time that the tracked personal data is accessed for the purpose of better audit tracking.   
While Wyatt is not directed to distributed ledgers Wyatt is directed to databases in general and includes the above discussed features of paragraph [0076] which track a user’s access to categories of personal data, which can be used for the auditing performed in LaFever and Mylrea. 

Regarding claim 24, the combination of LaFever, Mylrea, and Wyatt teaches, 
wherein the record of the re-identification operation comprises a description of categories of data subjects of the de-identified data.
Claim 24 is rejected for substantially the same reasons given for claim 8, because the recitation of claim 24 is the same as claim 8.

Regarding claim 25, the combination of LaFever, Mylrea, and Wyatt teaches, 
wherein the record of the re-identification operation comprises a description of personal data contained in the de-identified data.
Claim 25 is rejected for substantially the same reasons given for claim 9, because the recitation of claim 25 is the same as claim 9.

Regarding claim 26, the combination of LaFever, Mylrea, and Wyatt teaches, 
wherein the record of the re-identification operation comprises a date and a time of the re-identification operation.
Claim 26 is rejected for substantially the same reasons given for claim 10, because the recitation of claim 26 is the same as claim 10.


Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over LaFever, in view of Mylrea, and further in view of U.S. 2020/0164886 A1 to Dutta et al. (hereinafter “Dutta”). 

Regarding claim 14, the combination of LaFever and Mylrea fail to teach, 
wherein the record includes a pointer to a second record in a database external to the distributed ledger, the second record containing details of the re-identification operation.
However, Dutta teaches the above recitation, because Dutta states, “[0048] When two records are linked, the first record provides a reference and/or a pointer to the second record. The reference and/or the pointer may be the shared attribute, which directs an entity to another record on a different distributed ledger.” (emphasis added) Further, LaFever and Mylrea together teach a record of a re-identification being stored in a distributed ledger.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaFever and Mylrea to incorporate the teachings of Dutta to incorporate the features of Dutta’s first and second records whose relationship can be partially determined by a pointer, with the teachings of the record of a re-identification operation being stored in a distributed ledger, as taught by LaFever and Mylrea.
One of ordinary skill in the art would have been motivated to make this modification in order to store the records of the re-identification in an external database that is external to the distributed ledger that stores the de-identified data that has been re-identified.
Additionally, LaFever, Mylrea, and Dutta are all considered to be analogous to the claimed invention because they are in the same field of distributed ledgers and block chains that used identifiers (i.e., de-identifiers).
minimizing re-identification risk by unauthorized parties and enabling data related to the data subject to be disclosed to an authorized party by granting access only to the data relevant to that authorized party's purpose, time period, place and/or other criterion via the obfuscation of specific data values.” (emphasis added)  LaFever in [0017] describes the use of distributed ledgers to store data. LaFever in [0356] states, “An access log module 54 that may include collecting and storing information to enable post-incident forensic analysis in the event of system error and/or misused.” 
Similarly, Mylrea’s Abstract states, “A cybersecurity distributed ledger is provided herein for managing, tracking, auditing, and securing assets in a power infrastructure. The cybersecurity distributed ledger may include a blockchain, and may combine with smart contract or smart negotiation technology, such as in a permissioned proof of authority blockchain. The cybersecurity distributed ledger may manage the complete life cycle of a grid asset, from asset requirement and specification, through production, testing, deployment, maintenance, and retirement. The cybersecurity distributed ledger may create an immutable record of the grid asset, which may be audited for regulatory compliance or build or development compliance. Further, the cybersecurity distributed ledger may store unique identifying information for a grid asset, which may be used to detect a security breach or other tampering with a grid asset. The cybersecurity distributed ledger may also track control or ownership of the grid asset, as well as changes or updates to the grid asset.” (emphasis added)
Dutta title states, “PARALLEL BLOCKCHAINS FOR VEHICLE AND USER ID” Also, Dutta’s Abstract states, “Methods, systems, and devices for a cross-linked distributed ledger. The cross-referencing system includes multiple computing devices including a first computing device and a second computing device. A computing device of the multiple computing devices is configured to maintain a first cross-linked distributed ledger. The first cross-linked distributed ledger has a first set of multiple linked records that are associated with a first identifier. The first computing device includes a processor. The processor is configured to link or provide a first record associated with the first identifier to the first cross-distributed ledger. The first record has a first reference to a second record. The second record is within a second set of multiple cross-linked records of a second cross-linked distributed ledger.” (emphasis added)

Regarding claim 30, the combination of LaFever, Mylrea, and Dutta teaches, 
wherein the record includes a pointer to a second record in a database external to the distributed ledger, the second record containing details of the re-identification operation.   
Claim 30 is rejected for substantially the same reasons given for claim 14, because the recitation of claim 30 is the same as claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495